DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicants’ Request for Continued Examination (RCE), Amendments, Remarks, and Affidavit under 37 CFR §1.132 (herein “Rule 132”) filed 1 October 2021, in the matter of Application N° 15/523,665.  Said documents have been entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
No additions, amendments, or cancellations have been made to the claims filed on 7 January 2020.  No new matter has been added.
Thus, claims 1, 2, 4-7, 9, 11-14, 16-18, and 20-23 continue to represent all claims currently under consideration.

Information Disclosure Statement
No new Information Disclosure Statement(s) (IDS) have been filed for consideration.

Withdrawn Rejections
Rejection under 35 USC 103
Applicants’ remarks directed to the previously maintained obviousness rejection have been carefully and completely considered and are persuasive.  The rejection is withdrawn.



New Rejections
Applicants’ amendments have necessitated the following ground(s) of rejection:

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-7, 9, 11-14, 16-18, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein et al. (WO 2006/116353 A2; of record) in view of Lee et al. (J. Cell. Physiol.; published 2011) and Dong et al. (IOVS; published April 2014).
The instantly claimed invention remains drawn to a method of treating retinitis pigmentosa (RP) in a mammal comprising administering to the mammal a therapeutically effective amount of N-acetylcysteine amine (aka NACA or NAC amide) to treat the RP, wherein the NACA is administered in a therapeutically effective amount of a solid dose in an amount of 100, 150, 300, 333, 400, 500, 600, 700, 800, 900, 1,000, 2,500, 5,000, 7,500, or 10,000 mg per dose.
Claim 13 recites the same subject matter as claim 1 with the additional step of first identifying the population a human in need of treat for retinitis pigmentosa by at least one of a scotopic or photopic electroretinograms.
Goldstein is directed to methods of reducing, preventing, or counteracting oxidative stress and free radical oxidant formation and overproduction thereof in cells and tissues of the body through the administration of N-acetylcysteine amide (aka NACA or NAC amide) alone or in combination with other suitable agents (see e.g., Abstract).  The reference also teaches treating such conditions as macular degeneration (ARMD) which are characterized as being the destruction and irrevocable loss of rods and cones in the macula of the eye, the destruction of which leads ultimately to functional, legal blindness (see pg. 8, line 32 to pg. 9, line 8).  
Herein, resides the key deficiency in the teachings of Goldstein.  While the administration of NACA is clearly disclosed and for the same underlying symptoms and causes as the instantly claimed retinitis pigmentosa (RP), the Examiner concedes that the reference does not teach administering NACA to treat RP.
This deficiency is remedied by the teachings of Lee and Dong.
The publication of Lee discloses and establishes that orally administered N-acetylcysteine (NAC) demonstrates efficacy in treating retinitis pigmentosa.  The reference additionally establishes Applicants’ position that RP is a major source of blindness caused by a large variety of mutations that lead to the death of rod photoreceptors.  After the rods die, cones generally die from progressive oxidative damage.  Supplemented into drinking water, the NAC enhanced water was administered orally and shown to reduce cone cell death and preserve cone function by reducing oxidative damage.  It was also shown to promote partial maintenance of cone structure and function for at least six months.  The article additionally acknowledges that oral and/or topical administration in humans would possible and that since NAC has a good safety profile prolonged treatment in human patients with RP would be feasible (see e.g., Abstract).
What this conveys to the person of ordinary skill in the art is that in advance of the time of the instantly filed method, the state of the art recognized that NAC and NACA are administered for the purposes for treating degenerative ocular conditions where the root cause is oxidative stress due to a build-up of free-radical oxidants.
The Examiner acknowledges the difference in the teachings that different resulting conditions are disclosed as being treated, but the root cause is the same and both are treated using compositions which N-acetylcysteine or a derivative thereof, in this case NAC amide.
Furthermore, having considered Applicants’ instant specification, the Examiner further acknowledges that NACA is considered to be more beneficial and superior to NAC (e.g., improved bioavailability).
In acknowledging this, the combined teachings are considered to be additionally deficient in providing the requisite nexus and motivation for replacing NAC with NACA in treating RP.
This deficiency is clearly and inarguably remedied by the teachings of Dong whose publication directly discloses that NACA provides increased protection of cone function compared to NAC in models for retinitis pigmentosa (Title).
Acknowledging NAC as a well-known thiol antioxidant that reduces cone cell death and preserves its function, NACA is taught as being a prodrug to NAC that has increased bioavailability (see Purpose).
The Methods of the study disclose using scotopic and photopic electroretinograms to identify and evaluate test subjects that had been orally-administered the two compounds in drinking water.  The two disclosed doses apart from the Control doses are 7 mg/mL and 20 mg/mL.  The Results disclose that test subjects that received the NACA doses instead of the NAC doses demonstrated higher peak photopic b-wave amplitude and higher mean peak scotopic ERG b-wave amplitude.
The Conclusions of Dong acknowledge that despite the doses being administered as a substantially lower dose, NACA showed significantly greater preservation of cone cell function and survival compared with NAC in the population of test subjects.
The Examiner notes that Dong possesses a few deficiencies with respect to the recited methods.  First, the recited doses are 7 and 20 mg/mL.  This is seemingly a departure from the recited doses.  However, the claimed invention recites these in terms of mg of NACA or mg/kg.  The Examiner respectfully submits that a person of skill in the art would remain motivated by this teaching to use NACA to treat RP noting that a human subject would likely consume a larger quantity of the disclosed dose thereby presenting a reasonable expectation of consuming at least 100 mg of NACA.
The Examiner also notes that Dong only teaches administering the compound to mice.  In considering this, the Examiner notes further that NACA has already been established as being administered to humans and in far greater amounts as presented by Goldstein.
Goldstein admittedly discloses treating ARMD using NACA.  However, Lee initially motivates the skilled artisan to use NACA by showing that NAC is effective in treating RP.  All three of the references disclose that both NAC and NACA are effective treatments for the underlying conditions to RP and ARMD.  Dong completes the motivation by showing that lower doses than those used by Goldstein are superior to NAC in treating RP.
As such, the combined teachings of the references are considered to readily convey a reasonable expectation of success to one of ordinary skill in the art for arriving at the instantly claimed methods.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed, absent a clear showing of evidence to the contrary.
Goldstein also discloses that a pharmaceutical formulation for orally administrable dosage forms can comprise NAC amide in an amount equivalent to at least 25-500 mg per dose, or at least 50-350 mg per dose, or at least 50-150 mg per dose (see pg. 36, lines 4-11).  It is also disclosed that in order to provide high bioavailability, NAC amide can be provided in a relatively high concentration in proximity to the mucus membrane (e.g., duodenum for oral administration) and the preferred dosage is between about 100-10,000 mg NAC amide, or between about 250-3,000 mg NAC amide (see pg. 37, lines 9-26).  Such is considered to read expressly on the recited dosage amounts.
The same passage also discloses stabilizing the NAC amide formulation with a reducing agent such as ascorbic acid in order to reduce oxidation both during storage and in the digestive tract prior to absorption (see pg. 37, lines 13-16).
The passage discloses an exemplary capsule formulation containing 500 mg NAC amide and 250 mg ascorbic acid (see pg. 37, lines 24-25).  Though not expressed in terms of mg/kg, the Examiner considers this example to teach not only the single dose amount of NAC amide, but also the daily dose amount range of 0.5-150 mg/kg as recited in instant claims 4 and 16.  When considered in view of such standards as the K-Zone Biophysical Data for the Standard Man, a man of 70 kg (~154 lb) would receive a single dose of about 7.14 mg/kg.  Such is thus considered to meet the recited limitation.
Disclosure of the ascorbic acid stabilizing agent is considered to teach the limitations recited in claims 2, 6, 7, 14, and 18.
Disclosure of the capsule form is considered to meet the limitations recited in claims 1, 9, 13, and 20.  Additional solid, oral dosage forms are taught by Goldstein as including powders, granules, sachets, and tablets (see pg. 34, lines 32-34).
The limitations recited in claim 23 are also considered to be taught by the combination of the references.  As previously discussed, the Examiner considers any disclosure of administering NAC amide to treat and mitigate those conditions brought about by an overproduction of oxidants.  The combined guidance is considered to guide the skilled artisan to the conclusion that oral administration of NAC amide will prevent a state of overproduction of free radicals and prevent that patient (e.g., human) from developing a condition resulting from an overproduction of oxidizing agents.
The limitations recited in claims 5 and 17 requiring that NAC amide be administered 2-3 times per day is taught and suggested (see e.g., pg. 35, line 31 to pg. 36, line 3).  Examples in the reference (e.g., Ex. 9 and 12) disclose administering the practiced dosage form twice daily.
The same passage discloses that doses, amounts or quantities of NAC amide, as well as the routes of administration used, are determined on an individual basis, but duration can last from several days to several months, or until a cure is effected or a diminution of disease state is achieved.
Thus, while this does not disclose the recited effects of claims 11, 22, or 23, the Examiner respectfully advances that the recited effects are achieved by virtue of practicing the method disclosed by the combined teachings of Goldstein, Lee, and Dong.  Therein, Goldstein expressly discloses administering capsules containing 500 mg of NAC amide which abates or even prevents an increase of oxidant compounds.  Prevention or reduction of oxidants results in the abatement of conditions resulting from an increased presence in free radical.  According to all three references, free radical increase results in rod/cone cell death, thereby resulting in, according to Lee and Dong, retinitis pigmentosa.  Further, as Goldstein places the dosing, route, and duration of NAC amide in the hands of a person of greater than ordinary skill in the art (e.g., a medical professional), it stands to reason that these parameters are observed for results which produce, at the very least, an improvement in the treated condition, if not complete remediation.
Thus, as the combined guidance teaches the positively recited steps of administering a solid, oral dosage form containing a therapeutically effective amount of NAC amide as recited, the Examiner concludes that the properties associated therewith are met as well.  See MPEP §2112.02(I) which states that “[u]nder the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.  When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process.”  In the instant case, the Examiner has present a showing whereby the device as claimed (e.g., a 500-mg, solid dose capsule comprising NAC amide) is orally administered to treat a condition which results from an overproduction of oxidant compounds and free radicals.  The properties recited in claims 11, 22, and 23 are thus considered to be taught.
Based on the teachings of the references, it is immediately that apparent that one of ordinary skill in the art would have had a reasonable expectation of success in achieving the instantly claimed method.  The key teaching is provided by Goldstein which the Examiner maintains, discloses everything with the exception of the actual ocular condition to be treated (i.e., RP) and the identifying techniques of claim 13.  The teachings of Lee and Dong, provide ample disclosure of not only the ability of both NAC and NACA for treating RP, but also guidance that would motivate the skilled artisan to select NACA as the treatment over NAC.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed, absent a clear showing of evidence to the contrary.
		
All claims have been rejected; no claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571) 270-1966.  The Examiner can normally be reached on 9:30 am - 7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615